Name: Council Decision (CFSP) 2018/717 of 14 May 2018 amending Decision (CFSP) 2015/778 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA)
 Type: Decision
 Subject Matter: information technology and data processing;  natural environment;  information and information processing;  regions and regional policy;  migration;  Africa;  international security;  European construction;  criminal law
 Date Published: 2018-05-16

 16.5.2018 EN Official Journal of the European Union L 120/10 COUNCIL DECISION (CFSP) 2018/717 of 14 May 2018 amending Decision (CFSP) 2015/778 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 May 2015, the Council adopted Decision (CFSP) 2015/778 (1) on an EU military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) contributing to the disruption of the business model of human smuggling and trafficking networks in the Southern Central Mediterranean. (2) On 20 June 2016, the Council adopted Decision (CFSP) 2016/993 (2) which amended Decision (CFSP) 2015/778 by extending the operation's mandate in particular to contribute to information sharing and the implementation of the UN arms embargo on the high seas off the coast of Libya. (3) On 19 December 2016, the Council adopted Decision (CFSP) 2016/2314 (3) and on 25 July 2017 Decision (CFSP) 2017/1385 (4) which enhanced the authorisations granted to EUNAVFOR MED operation SOPHIA to exchange information with relevant actors. (4) On 20 March 2018, the Political and Security Committee agreed that, with a view to improving information sharing with relevant law enforcement authorities of Member States and Union agencies, EUNAVFOR MED operation SOPHIA may host a Crime Information Cell (CIC) within the operation. (5) It is necessary that the processing of personal data by members of the CIC comply with Article 8 of the Charter of Fundamental Rights of the European Union. (6) Decision (CFSP) 2015/778 should be amended accordingly. (7) In accordance with Article 5 of Protocol No 22 on the position of Denmark annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications. Consequently, Denmark is not participating in the adoption of this Decision, is neither bound by it nor subject to its application, and does not participate in the financing of this operation, HAS ADOPTED THIS DECISION: Article 1 In Article 8 of Decision (CFSP) 2015/778, the following paragraph is added: 4. EUNAVFOR MED operation Sophia may host a Crime Information Cell (CIC) composed of staff of relevant law enforcement authorities of Member States and of Union agencies listed in paragraph 3 of this Article, in order to facilitate the receipt, collection and transmission of information, including personal data, on human smuggling and trafficking, the arms embargo on Libya, illegal trafficking as referred to in Article 2b(4), as well as crimes relevant to the security of the operation. The processing of personal data in this context shall be carried out in accordance with the law of the flag State of the vessel on which the CIC is located and, with respect to Union agencies' staff, in accordance with the legal framework applicable to the respective agencies.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 14 May 2018. For the Council The President E. ZAHARIEVA (1) Decision (CFSP) 2015/778 of 18 May 2015 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) (OJ L 122, 19.5.2015, p. 31). (2) Council Decision (CFSP) 2016/993 of 20 June 2016 amending Decision (CFSP) 2015/778 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) (OJ L 162, 21.6.2016, p. 18). (3) Council Decision (CFSP) 2016/2314 of 19 December 2016 amending Decision (CFSP) 2015/778 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) (OJ L 345, 20.12.2016, p. 62). (4) Council Decision (CFSP) 2017/1385 of 25 July 2017 amending Decision (CFSP) 2015/778 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) (OJ L 194, 26.7.2017, p. 61).